Dibeli,, J.
The plaintiff is the lessee of the ground floor of a building in the business portion of Minneapolis, wherein he conducts a restaurant. The street entrance is at the east side of the building. The lessee of the building immediately at the east, who conducts therein a jewelry store, gave to the defendant Yellow Cab Company the right to use the dividing wall and the front of 'his premises for the installation of an outside or street telephone to be used by the cab company in sending and receiving calls. The complaint alleges facts showing that the contemplated use of the building by the cab company'will interfere with ingress to the restaurant and will injure the plaintiff in the legitimate use of his property and in his established business.
Upon the showing made the court granted a temporary injunction. The granting of a temporary injunction is largely discretionary and there was no abuse of discretion. The showing, taken favorably to the plaintiff, makes a case of special injury to the plaintiff by the use of the street immediately connecting with the street in front of his property for a private purpose not at all connected with the business for which the abutting property is used.
Order affirmed.